Citation Nr: 0004030	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a spinal 
disability.  

2.  Entitlement to service connection for a gynecological 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  This 
decision will address the issue of entitlement to service 
connection for a gynecological disability.  The issue of 
entitlement to service connection for a spinal disability 
will be addressed in the remand that follows the decision.  


FINDING OF FACT

The claim of entitlement to service connection for a 
gynecological disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gynecological disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If she has not, her appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for a gynecological 
disability is not well grounded, and there is no further duty 
to assist the veteran in the development of her claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Service medical records show the veteran was treated in 
service on several occasions for gynecological complaints.  
She reported a history of gynecological complaints and 
abnormal PAP smears at service discharge in May 1994.  

On VA examination in June 1995, the veteran reported that her 
most recent Pap smear was normal.  The finding was history of 
some abnormality in the Pap smear.  A GYN referral was 
recommended.  

Outpatient treatment records from Scott Air Force Base from 
May 1995 to 1997 show GYN evaluations and findings of 
cervicitis, and inflammation.  A February 1997 colposcopy was 
negative.  On examination by VA in July 1999, the examiner 
found that the veteran had a history of cervical atypia.  It 
was noted that colposcopic biopsies performed in service 
showed non-pathologic diagnosis of chronic inflammatory 
response.  It was noted that a Pap smear had been taken and 
was within normal limits.  

In an October 1999 follow-up memo, the VA examiner noted that 
a history of cervical atypia was not a definitive diagnosis; 
and that history of cervical atypia was not indicative of a 
chronic GYN condition.    It was also stated that atypical 
PAP results was not a medical diagnosis, only a screening 
report finding.  

While the veteran has been treated in service, and 
thereafter, for GYN complaints, fails to include any evidence 
of a current disability and therefore the first requisite 
element for the presentation of a well grounded claim has not 
been met. Caluza v. Brown, 7 Vet. App. 498 (1995).  It is 
noted that the veteran's most recent Pap smear was negative 
and the recent VA examination report shows no current 
abnormality.  Accordingly, the claim must be denied since it 
is not well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). The Board's decision serves to inform 
the veteran of the kind of evidence that is necessary to make 
her claim well grounded, that is, medical evidence of a 
current gynecological disability as well as a medical opinion 
associating that disability with her inservice treatment.  

The Board is aware of the veteran's statements offered in her 
behalf.  While the veteran and other lay individuals are 
competent to provide evidence of visible symptoms, they are 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). There is no objective evidence of record in the form 
of medical treatment or examination records that show that 
the veteran has a current disability, and the veteran has 
provided no medical opinion linking any current disability to 
her inservice treatment.  Absent evidence of any current 
disability which could be associated with service, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.


ORDER

Service connection for a gynecological disability is denied.  


REMAND

In February 1999, the Board remanded to the RO the issue of 
entitlement to service connection for a spinal disability for 
a VA examination and opinion concerning the etiology of any 
back disability found.  It was noted that the veteran had 
been examined by VA in June 1995.  She reported having some 
bilateral muscular pain along the trapezius muscle.  
Examination showed hypertrophied muscle of the neck.  There 
was tautness of the right trapezius muscle.  Range of motion 
of the neck was full.  The diagnosis was, muscular pain along 
the trapezius area with no functional impairment and some 
tautness of the right trapezius muscle.  Apparently, no X-
rays were taken.  

While the case was in remand status, the veteran was examined 
by VA in August 1999.  The claims file was reviewed, and the 
veteran's military and civilian medical history was noted.   
X-ray reports of the cervical spine indicated that there were 
small anterior hypertrophic spurs at the C5, and reversal of 
the normal lordotic curve.  X-rays of the lumbar spine were 
noted to be normal.  The examination diagnoses were, cervical 
pain; thoracic pain; and lumbar pain.  The examiner opined 
that the examination was normal with no objective evidence to 
suggest any abnormality.  This opinion was given prior to the 
examiner's review of the X-rays.   In an August 1999 
addendum, the VA examiner noted that he had reviewed the X-
rays and that all films of the cervical spine, thoracic spine 
and lumbar spine were negative for showing evidence of 
degenerative changes or other bone abnormalities.  

While the VA examiner has reported the X-rays to be normal, 
and that there is no muscular abnormality, the radiographic 
reports show findings of hypertrophic spurs (arthritis) and 
revealed reversal of the normal lordotic curve of the 
cervical spine.  Since there are conflicting interpretations 
of the X-ray film by the examiner and the radiologist, the 
Board is of the opinion that further development is required.  

The Board notes that in its remand of February 1999, it 
requested an opinion as to whether any spinal disability 
found was as likely as not to be related to the veteran's 
inservice complaints of back pain.  It apprears that since 
the examiner found that there was no disability, the 
requested opinion was not rendered.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request that a 
radiologist who has not previously 
reviewed the veteran's August 1999 X-ray 
films, read the films and render an 
opinion regarding the presence of any 
spinal abnormality including hypertrophic 
spurs of the cervical spine.  A complete 
report of the radiologist's findings 
should be associated with the claims 
file.  

2.  If the VA radiologist finds that 
there is in fact some abnormal pathology, 
then, the veteran should be scheduled for 
a VA orthopedic examination by a board 
certified orthopedic surgeon who has not 
previously examined the veteran to 
evaluate the veteran's disability.  Range 
of motion should be documented and the 
examiner should note any muscle spasms, 
tenderness or painful motion.  The 
examiner must review the claims file and 
a copy of this remand in conjunction with 
the examination.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any diagnosed 
spinal disability is related to the 
veteran's inservice complaints.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3. If so conducted, after the examination 
has been completed, the RO should review 
the examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



